DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 1 is pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takehisa (WO 2017/164003 A1, See Machine translation for citation) in view of Haraguchi (JP 2009127035 A, See machine translation for citation).
	Regarding claim 1, Takehisa discloses a method for producing an organic-inorganic composite hydrogel comprising a step of polymerizing a water-soluble organic monomer in a dispersion containing the water-soluble organic monomer, a water-swellable clay mineral, a solvent and a polymerization initiator (Abstract).  The water-swellable clay includes hectorite which may be surface modified with pyrophosphate (phosphonic acid-modified hectorite) (page 6).  The viscosity of the water swellable clay mineral is 1000 mpa·s or less, wherein when mixed with water or an organic monomer facilitates dispersion (page 6).  Although Takehisha does not explicitly disclose the aqueous solution (A) has a viscosity of 1,000 mPa·s or less when stored at 50°C for one week after preparation, it would be expected that the aqueous solution per the teachings of Takehisha would have a similar property since the same components are present in the aqueous solution, absent objective evidence to the contrary.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The polymerization initiator includes ammonium peroxydisulfate, sodium peroxodisulfate, t-butyl hydroperoxide, and 2,2’-azobis(2-methylpropionamidine) dihydrochloride wherein the solubility in water is especially preferably more than 50 g/100ml in water at 20° (page 7).  The catalyst or promotor includes tertiary amine compound, thiosulfate, or ascorbic acid (page 8).  The molar ratio of the (water-soluble organic monomer/initiator) ([(B)/(a1)] of the instant claims) is at least 0.04 -0.1 (page 7).  It would have 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haraguchi (US 2001/0049413 A1) teaches an organic/inorganic hybrid hydrogel.
Haraguchi (US 2006/0148958 A1) teaches a polymer gel.
Coutelle (US 5,582,638) teaches a thickening agent based on at least one synthetic phyllosilicate and at least one additive from the group of organic phosphorous compounds.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767